        2:20-cv-02200-CSB-EIL # 4            Page 1 of 1                                                E-FILED
                                                                        Thursday, 16 July, 2020 10:18:29 AM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                     Urbana Division

GD CHAMPAIGN LLC,

               Plaintiff,

v.                                                                 Case No. 20-2200

HUMPHREYS & PARTNERS
ARCHITECTS LP et al.,

               Defendant.

                                   ORDER TO SHOW CAUSE


       The Court has an independent duty to satisfy itself that federal subject matter jurisdiction
exists in any case, before proceeding to its merits. See Smith v. American General Life and Accident
Ins. Co., Inc., 337 F.3d 888, 892 (7th Cir. 2003). Plaintiff’s Complaint does not raise a federal
question pursuant to 28 U.S.C. § 1331. Plaintiff’s Civil Cover Sheet lists federal jurisdiction based
on diversity of citizenship pursuant to 28 U.S.C. § 1332. However, the allegations made in the
Complaint are insufficient to adequately establish diversity jurisdiction.
       “[L]imited liability companies are citizens of every state of which any member is a
citizen.” Belleville Catering Co. v. Champaign Mkt. Place, L.L.C., 350 F.3d 691, 692 (7th Cir. 2003).
Plaintiff’s Complaint alleges the residency, not citizenship of the members of Plaintiff and
Defendant. See Nilssen v. Motorola, Inc., 255 F.3d 410, 412 (7th Cir. 2001) (Plaintiff must allege
citizenship, not residency, of an individual party.)
       The Court orders Plaintiff to show cause as to why this matter should not be dismissed
for want of jurisdiction. In responding, Plaintiff is given leave to file either an affidavit or an
Amended Complaint with adequate jurisdictional allegations. Plaintiff has 21 days from the entry
of this order to comply.


       IT IS SO ORDERED.

       ENTERED this 16th day of July, 2020.

                                              s/ ERIC I. LONG
                                              UNITED STATES MAGISTRATE JUDGE
